DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cristoforo US 2012/0310547.
	Regarding claim 1, Cristoforo discloses an engine generator comprising: an engine; a power generator configured to generate electric power based on motive power of the engine; a cooling fan configured to generate a cooling wind for cooling the engine; a control panel configured to accept an operation input by a user; a storage chamber configured to store a constituent part of the control panel; a sensor unit configured to detect a predetermined gas in the storage chamber; and a controller configured to stop the engine based on a detection result of the sensor unit, wherein the storage chamber stores the sensor unit and communicates with outer air such that a gas in the storage chamber can be suctioned by the cooling fan. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 2, Cristoforo discloses wherein the controller is arranged in the storage chamber. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 3, Cristoforo discloses wherein the storage chamber includes: a first opening portion configured to exhaust the gas in the storage chamber; and a second opening portion configured to flow the gas into the storage chamber. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 4, Cristoforo discloses wherein the first opening portion is formed at a portion near the cooling fan out of a wall portion of the storage chamber. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 5, Cristoforo discloses further comprising a fuel tank configured to store fuel of the engine, wherein the storage chamber and the fuel tank are arranged adjacent to each other, and the second opening portion is arranged at a portion near the fuel tank out of a wall portion of the storage chamber. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 6, Cristoforo discloses further comprising an air cleaner arranged on the engine on a suction side, wherein the cooling fan and the air cleaner are arranged adjacent to each other below the control panel in a horizontal direction. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 7, Cristoforo discloses further comprising a muffler arranged on the engine on an exhaust side, wherein the air cleaner and the muffler are arranged to overlap each other in a planar view. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 8, Cristoforo discloses wherein a width of the air cleaner in a vertical direction is larger than a width of the cooling fan in the vertical direction, and the control panel and the storage chamber have a recessed shape above the air cleaner. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 9, Cristoforo discloses wherein the sensor unit is arranged in the storage chamber such that a detection surface of the sensor unit is fixed in a posture in which the detection surface faces one of a lower direction and a lateral direction. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 10, Cristoforo discloses further comprising a second cooling fan configured to generate a cooling wind for cooling the engine while the cooling fan is used as a first cooling fan, wherein the engine is located between the first cooling fan and the second cooling fan. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 11, Cristoforo discloses wherein the second cooling fan is located between the engine and the power generator, and the second cooling fan suctions outer air as the cooling wind, and sends the cooling wind to the engine via the power generator. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].

Regarding claim 12, Cristoforo discloses wherein the sensor unit is arranged to allow detection of carbon oxide gas. See FIG. 1 and 12-16 and paragraphs [0003]-[0006] and [0022]-[0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747